Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 1 of 22 PageID# 609




                 EXHIBIT E


         FILED UNDER SEAL
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 2 of 22 PageID# 610
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 3 of 22 PageID# 611
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 4 of 22 PageID# 612
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 5 of 22 PageID# 613
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 6 of 22 PageID# 614
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 7 of 22 PageID# 615
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 8 of 22 PageID# 616
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 9 of 22 PageID# 617
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 10 of 22 PageID# 618
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 11 of 22 PageID# 619
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 12 of 22 PageID# 620
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 13 of 22 PageID# 621
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 14 of 22 PageID# 622
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 15 of 22 PageID# 623
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 16 of 22 PageID# 624
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 17 of 22 PageID# 625
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 18 of 22 PageID# 626
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 19 of 22 PageID# 627
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 20 of 22 PageID# 628
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 21 of 22 PageID# 629
Case 1:19-dm-00012-AJT Document 4-7 Filed 05/15/19 Page 22 of 22 PageID# 630
